Citation Nr: 0124703	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  99-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for scar contracture of the 
left eyelid.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and niece


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

The veteran had service with the United States Armed Forces 
in the Far East (USAFFE) from December 1941 to August 1942 
and with the recognized guerrillas and the Philippine Army 
from February 1945 to February 1946.  He was a prisoner of 
war from April 1942 to August 1942.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for scar contracture of the left eyelid.

The veteran was afforded a hearing before the undersigned 
Member of the Board in June 2001.  A transcript of that 
hearing is of record.

The Board notes that during the course of his hearing, the 
veteran raised claims for service connection for a hernia, 
hemorrhoids, hearing loss and dizziness.  The RO has not had 
the opportunity to address these claims.  Therefore, they are 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record fails to demonstrate that 
the veteran's left eye disability had its onset during 
service, was compensably manifested within a one year 
presumptive period, or has been otherwise related to service.



CONCLUSION OF LAW

The veteran's left eye disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been service incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect no complaints 
of eye abnormalities during service.  His January 1946 
discharge physical examination shows that his eyes and skin 
were found to be normal.  Evidence associated with the claims 
folder in support of an unrelated claim shows that the 
veteran was diagnosed with blindness of the left eye by E. C. 
Aquino, M.D. in 1989 and by A. L. Tungol, M.D. in 1992.

In December 1997 the veteran contacted the RO and indicated 
that he wished apply for compensation as a former prisoner of 
war.  The RO responded with a letter dated in March 1998, 
indicating that only certain conditions could be granted 
service connection on the presumption that they were incurred 
during the period of confinement.  In July 1998 the veteran 
forwarded a release of information form to the RO.  The 
release stated that the veteran had been hospitalized in 
April 1980 for a scar contracture of the left eyelid, and 
that the illness had been contracted within one year from 
discharge.  He also submitted a discharge summary from 
Veterans Memorial Medical Center (VMMC) for the period April 
1980 to May 1980, showing that he had undergone tarsorrhaphy 
with a full thickness graft to the left eyelid.  The summary 
noted the veteran's report that a small mass had developed 
at the left upper eyelid approximately two years prior to 
admission.  The veteran indicated that the mass had 
eventually ruptured.  Examination revealed that the veteran's 
left eyelid was swollen, with outward deviation of the lower 
lid and absent eyelashes irritating the cornea.  

In a rating action dated April 1999, the RO denied service 
connection for scar contracture of the left eyelid.  It noted 
that the claimed condition was not one for which presumptive 
service connection could be established.  The RO also pointed 
out that the evidence of record did not establish a 
relationship between the veteran's claimed condition and any 
disease or injury during his military service.

In a letter dated December 2000, the RO informed the veteran 
of a change in law requiring VA to assist a claimant in 
obtaining all evidence identified  as being relevant to a 
claim for benefits.  The RO listed the evidence previously 
considered in the evaluation of the veteran's claim and 
informed him of the specific evidence necessary to 
substantiate his claim.  

The veteran responded with a certificate from Petra Fabro 
Ocampo, M.D., who stated that the veteran had been treated in 
August and September 1998 for high fever, cough, loss of 
appetite and severe body weakness.  A March 2001 certificate 
from VMMC was also submitted, showing that the veteran was 
examined at the emergency ward and diagnosed with a senile 
cataract of the right eye and phthisis bulbi of the left eye.

The RO issued a supplemental statement of the case in April 
2001, noting that the veteran's claim was being redetermined 
under the new law.  The RO made reference to medical evidence 
that had been submitted in support of earlier, unrelated 
claims.  It noted that the veteran had been diagnosed with 
blindness in the left eye in 1989 and 1992.  It also noted 
the VMMC discharge summary discussed above.  The RO concluded 
that based on all the relevant evidence of record, service 
connection for scar contracture of the left eyelid was not 
warranted.

The veteran appeared before the undersigned Member of the 
Board in June 2001.  He testified that the problem with his 
left eyelid first manifested in 1970.  He indicated his 
belief that gunpowder during the fighting against the 
Japanese had caused injury to his left eye.  He stated that 
he had experienced blurred vision in 1976 and sought the 
service of herb doctors, and that in 1978 he noticed a mass 
on his left eyelid.  The veteran's niece offered no 
additional testimony.

II.  Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  The RO has advised the veteran of the 
specific evidence necessary to support his claim.  The 
veteran was afforded a hearing before the undersigned Member 
of the Board in June 2001.  He has not identified and the 
Board is not aware of any additional evidence or information 
which could be obtained to substantiate this claim.  In sum, 
the facts relevant to this claim have been properly developed 
to the extent possible and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board's deciding this claim without first 
affording the RO the opportunity to consider it in light of 
the VCAA.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence for certain chronic diseases, including 
heart disease, will be presumed if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In rendering its decision, the Board must account for 
evidence which it finds to be persuasive and unpersuasive, 
and provide reasoned analysis for accepting or rejecting 
evidence submitted by and on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  For the Board to 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), 
citing Gilbert, at 54.  It is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, 12 Vet.App. 518 
(1998).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).

The only evidence attempting to link the veteran's current 
left eyelid disorder to his service is in the form of 
statements made by the veteran.  There is no competent 
medical evidence drawing a link between the scar contracture 
of the veteran's left eyelid and any disease or injury 
incurred in service.  In fact, the first competent evidence 
of the disorder for which the veteran claims service 
connection is dated in 1980, more than 30 years subsequent to 
service.  The evidence submitted by the veteran and obtained 
on his behalf by the RO fails to establish service incurrence 
of any disorder of the left eyelid.  The weight of the 
credible evidence, as discussed above, establishes that the 
veteran's current disorder of the left eyelid began many 
years after service and is not related to any incident of 
service.

Under the circumstances discussed above, the Board finds that 
the evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  The 
weight of the evidence demonstrates that the veteran's left 
eyelid disorder is not related to service or to a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for the cause of 
the veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for scar contracture of the 
left eyelid is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

